EXHIBIT 10.1

CREDIT AGREEMENT

DATED AS OF JULY 17, 2006

AMONG

MAF BANCORP, INC.,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

HARRIS N.A.,

AS ADMINISTRATIVE AGENT

--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION DESCRIPTION PAGE SECTION 1 THE CREDIT FACILITIES Section 1.1. Term Loan
Commitment 1 Section 1.2. Revolving Credit Committments 1 Section 1.3. Letters
of Credit 1 Section 1.4. Applicable Interest Rates 4 Section 1.5. Minimum
Borrowing Ammounts; Maximum Eurodollar Loans 6 Section 1.6. Manner of Borrowing
Loans and Designated Applicable   Interest Rates 6 Section 1.7. Interest Periods
6 Section 1.8. Maturity of Loans 9 Section 1.9. Prepayments 10 Section 1.10.
Default Rate 11 Section 1.11. Evidence of Indebtedness 11 Section 1.12. Funding
Indemnity 12 Section 1.13. Commitments Terminations 12 Section 1.14.
Substitution of Lenders 13 SECTION 2. FEES 14 Section 2.1. Fees 14 SECTION 3.
PLACE AND APPLICATION OF PAYMENTS 14 Section 3.1. Place and Application of
Payments 14 Section 3.2. Account Debit 15 SECTION 4. DEFINITIONS; INTERPRETATION
15 Section 4.1. Definitions 15 Section 4.2. Interpretation 24 Section 4.3.
Change in Accounting Principles 24 SECTION 5. REPRESENTATIONS AND WARRANTIES 25
Section 5.1. Organization and Qualification 25 Section 5.2. Susidiaries 25
Section 5.3. Corporate Authority and Validity of Obligations 26 Section 5.4. Use
of Proceeds; Margin Stock 26 Section 5.5. Financial Reports 26 Section 5.6. No
Material Adverse Change 27 Section 5.7. Full Disclosure 27 Section 5.8. Good
Title 27 Section 5.9. Litigation and Other Controversies 27 Section 5.10. Taxes
27 Section 5.11. Approvals 28 Section 5.12. Affiliate Transactions 28 Section
5.13. Investment Company 28 Section 5.14. ERISA 28 Section 5.15. Compliance with
Laws 28 Section 5.16. Other Agreements 29 Section 5.17. No Default 29 SECTION 6.
CONDITIONS PRECEDENT 29 Section 6.1. All Credit Events 29 Section 6.2. Initial
Credit Event 29 SECTION 7. COVENANTS 31 Section 7.1. Maintenance of Business 31
Section 7.2. Maintenance of Properties 31 Section 7.3. Taxes and Assessments 31
Section 7.4. Insurance 31 Section 7.5. Financial Reports 32 Section 7.6.
Inspection 34 Section 7.7. Indebtness for Borrowed Money 34 Section 7.8. Liens
35 Section 7.9. Mergers and Consolidations 35 Section 7.10. Maintenance of
Subsidiaries 35 Section 7.11. Dividends and Certain Other Restricted Payments 36
Section 7.12. ERISA 36 Section 7.13. Compliance with Laws 36 Section 7.14.
Burdensome Contracts with Affiliates 36 Section 7.15. Change in the Nature of
Business 36 Section 7.16. Subordinated Debt 36 Section 7.17. Regulatory Capital
Requirements 37 Section 7.18. Financial Covenants 37 SECTION 8. EVENTS OF
DEFAULT AND REMEDIES 37 Section 8.1. Events of Default 37 Section 8.2.
Non-Bankruptcy Defaults 39 Section 8.3. Bankruptcy Defaults 40 Section 8.4.
Collateral for Undrawn Letters of Credit 40 Section 8.5. Notice of Default 41
SECTION 9. CHANGE IN CIRCUMSTANCES 41 Section 9.1. Change of Law 41 Section 9.2.
Unavailability of Deposits or Inability to Ascertain, or   Inadequacy of, LIBOR
41 Section 9.3. Increased Cost and Reduced Return 42 Section 9.4. Lending
Offices 43 Section 9.5. Discretion of Lender as to Manner of Funding 43 SECTION
10. THE ADMINISTRATIVE AGENT 43 Section 10.1. Appointment and Authorization of
Administrative Agent 43 Section 10.2. Administrative Agent and its Affiliates 44
Section 10.3. Action by Administrative Agent 44 Section 10.4. Consultation with
Experts 44 Section 10.5. Liability of Administrative Agent; Credit Decision 44
Section 10.6. Indemnity 45 Section 10.7. Resignation of Administrative Agent and
Successor   Administrative Agent 45 Section 10.8. L/C Issuer 46 Section 10.9.
Designation of Additional Agents 46 SECTION 11. MISCELLANEOUS 46 Section 11.1.
Withholding Taxes 46 Section 11.2. No Waiver, Cumulative Remedies 48 Section
11.3. Non-Business Days 48 Section 11.4. Documentary Taxes 48 Section 11.5.
Survival of Representations 48 Section 11.6. Survival of Indemnities 48 Section
11.7. Sharing of Set-Off 48 Section 11.8. Notices 49 Section 11.9. Counterparts
50 Section 11.10. Successors and Assigns 50 Section 11.11. Participants 50
Section 11.12. Assignments 50 Section 11.13. Amendments 52 Section 11.14.
Headings 53 Section 11.15. Costs and Expenses; Indentification 53 Section 11.16.
Set-Off 54 Section 11.17. Entire Agreement 54 Section 11.18. Governing Law 54
Section 11.19. Severability of Provisions 54 Section 11.20. Excess Interest 55
Section 11.21. Construction 55 Section 11.22. Lender's Obligations Several 55
Section 11.23. Submission to Jurisdiction; Waiver of Jury Trial 55 Section
11.24. USA Patriot Act 56 Section 11.25. Confidentiality 56 Signature Page 1
EXHIBIT A EXHIBIT B EXHIBIT C EXHIBIT D-1 EXHIBIT D-2 EXHIBIT E EXHIBIT F
SCHEDULE 1 SCHEDULE 5.2 EXHIBIT 7.7

--------------------------------------------------------------------------------


CREDIT AGREEMENT

        This Credit Agreement is entered into as of July 17, 2006, by and among
MAF Bancorp, Inc., a Delaware corporation (the “Borrower”), the several
financial institutions from time to time party to this Agreement, as Lenders,
and HARRIS N.A., as Administrative Agent as provided herein. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in Section 4.1 hereof.


PRELIMINARY STATEMENT

        The Borrower has requested, and the Lenders have agreed to extend,
certain credit facilities on the terms and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.     THE CREDIT FACILITIES.

    Section 1.1.        Term Loan Commitment. Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan (individually a “Term Loan” and collectively for all the Lenders the
“Term Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s
Term Loan Commitment. The Term Loans shall be advanced in a single Borrowing on
the Closing Date and shall be made ratably by the Lenders in proportion to their
respective Term Loan Percentages, at which time the Term Loan Commitments shall
expire. As provided in Section 1.6(a) hereof, the Borrower may elect that the
Term Loans be outstanding as Base Rate Loans or Eurodollar Loans. No amount
repaid or prepaid on any Term Loan may be borrowed again.

    Section 1.2.        Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the aggregate principal amount of
Revolving Loans and L/C Obligations at any time outstanding shall not exceed the
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 1.6(a) hereof, the Borrower may
elect that each Borrowing of Revolving Loans be either Base Rate Loans or
Eurodollar Loans. Revolving Loans may be repaid and the principal amount thereof
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.

    Section 1.3.        Letters of Credit. (a) General Terms. Subject to the
terms and conditions hereof, as part of the Revolving Credit, the L/C Issuer
shall issue standby letters of credit (each a

--------------------------------------------------------------------------------

“Letter of Credit”) for the account of the Borrower or, at the Borrower’s
option, for the account of the Borrower and MAF Developments (and any joint
venture in which MAF Developments is a partner), jointly and severally, in an
aggregate undrawn face amount up to the L/C Sublimit. Each Letter of Credit
shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Revolver Percentage of the amount of
each drawing thereunder and, accordingly, each Letter of Credit shall constitute
usage of the Revolving Credit Commitment of each Lender pro rata in an amount
equal to its Revolver Percentage of the L/C Obligations then outstanding.

    (b)        Applications. At any time before the Revolving Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer,
with expiration dates no later than 18 months from the date of issuance (or
which are cancelable not later than 18 months from the date of issuance and each
renewal) in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Borrower and, if such Letter of Credit is also
for the account of MAF Developments (or any joint venture in which
MAF Developments is a partner), MAF Developments for the relevant Letter of
Credit in the form then customarily prescribed by the L/C Issuer for the Letter
of Credit requested (each an “Application”). Notwithstanding anything contained
in any Application to the contrary: (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 hereof,
(ii) except as otherwise provided herein, unless an Event of Default exists, the
L/C Issuer will not call for additional collateral security for the obligations
of the Borrower under the Applications, (iii) except as otherwise provided
herein, unless an Event of Default exists, the L/C Issuer will not call for the
funding by the Borrower of any amount under a Letter of Credit before being
presented with a drawing thereunder, and (iv) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, the Borrower’s obligation to reimburse the L/C Issuer for
the amount of such drawing shall bear interest (which the Borrower hereby
promises to pay) from and after the date such drawing is paid at a rate per
annum equal to the sum of the Applicable Margin plus the Base Rate from time to
time in effect (computed on the basis of a year of 360 days and the actual
number of days elapsed). If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, unless the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date: (i) the
Revolving Credit Commitments have been terminated or (ii) a Default or an Event
of Default exists and the Administrative Agent, at the request or with the
consent of the Required Lenders, has given the L/C Issuer instructions not to so
permit the extension of the expiration date of such Letter of Credit. For any
Letter of Credit requested with an expiry date extending beyond the Revolving
Credit Termination Date, the Borrower hereby agrees to (i) deposit cash with the
Administrative Agent on or before the Revolving Credit Termination Date in an
amount equal to the aggregate amount of such Letter of Credit or (ii) deposit
with the Administrative Agent on or before the Revolving Credit Termination Date
investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America in amounts and with such
maturities as are acceptable to the Administrative Agent, in each case to be
held in the Collateral Account referred to in Section 8.4 hereof as

2

--------------------------------------------------------------------------------

collateral security for any and all Obligations pursuant to the terms thereof;
provided that if the amount of any such Letter of Credit is thereafter reduced,
so long as no Event of Default exists, at the request of the Borrower, the
Administrative Agent will promptly return any cash or investments in the
Collateral Account, and any proceeds or earnings on such cash and investments,
in excess of the remaining amount of such Letter of Credit. The L/C Issuer
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 6 hereof and the other terms of this Section 1.3.

    (c)        The Reimbursement Obligations. Subject to Section 1.3(b) hereof,
the obligation of the Borrower to reimburse the L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 2:00 p.m. (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:30 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:30 a.m.
(Chicago time) on the date when such drawing is to be paid, by the end of such
day, in immediately available funds at the Administrative Agent’s principal
office in Chicago, Illinois or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 1.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(d) below.

    (d)        The Participating Interests. Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date

3

--------------------------------------------------------------------------------

such payment is made by such Participating Lender, the Base Rate in effect for
each such day. Each such Participating Lender shall thereafter be entitled to
receive its Revolver Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the L/C
Issuer retaining its Revolver Percentage thereof as a Lender hereunder. The
several obligations of the Participating Lenders to the L/C Issuer under this
Section 1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of any Commitment of any Lender, and each payment
by a Participating Lender under this Section 1.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.

    (e)        Indemnification. The Participating Lenders shall, to the extent
of their respective Revolver Percentages, indemnify the L/C Issuer (to the
extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from the L/C Issuer’s gross negligence or
willful misconduct) that the L/C Issuer may suffer or incur in connection with
any Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.3(e) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

    (f)        Manner of Requesting a Letter of Credit. The Borrower shall
provide at least five (5) Business Days’ advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
extension or an increase in the amount of a Letter of Credit, a written request
therefor, in a form acceptable to the Administrative Agent and the L/C Issuer,
in each case, together with the fees called for by this Agreement. The
Administrative Agent shall promptly notify the relevant L/C Issuer of the
Administrative Agent’s receipt of each such notice and the L/C Issuer shall
promptly notify the Administrative Agent and the Lenders of the issuance of the
Letter of Credit so requested.

    Section 1.4.        Applicable Interest Rates. (a) Base Rate Loans. Each
Base Rate Loan made or maintained by a Lender shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 360 days
and the actual days elapsed) on the unpaid principal amount thereof from the
date such Loan is advanced or continued, or created by conversion from a
Eurodollar Loan, until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise).

        “Base Rate” means, for any day, the rate of interest announced or
otherwise established by the Administrative Agent from time to time as its prime
commercial rate as in effect on such day, with any change in the Base Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being

4

--------------------------------------------------------------------------------

acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate).

    (b)        Eurodollar Loans. Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable on the last day of the Interest Period and at maturity (whether
by acceleration or otherwise), and, if the applicable Interest Period is longer
than three (3) months, on each day occurring every three (3) months after the
commencement of such Interest Period.

        “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate
per annum determined in accordance with the following formula:

Adjusted LIBOR        =    LIBOR
                                         1 - Eurodollar Reserve Percentage

        “Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar
Loans, the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.

        “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar
Loans, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which deposits in U.S. Dollars in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by three (3) or more major banks in the interbank eurodollar market selected by
the Administrative Agent for delivery on the first day of and for a period equal
to such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made by the Administrative Agent
as part of such Borrowing.

        “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for

5

--------------------------------------------------------------------------------

deposits in U.S. Dollars for a period equal to such Interest Period, which
appears on the Telerate Page 3750 as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

        “Telerate Page 3750” means the display designated as “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

    (c)        Rate Determinations. The Administrative Agent shall determine
each interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

    Section 1.5.        Minimum Borrowing Amounts; Maximum Eurodollar Loans.
Each Borrowing of Base Rate Loans advanced under a Credit shall be in an amount
not less than $500,000 or such greater amount which is an integral multiple of
$100,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
under the Term Credit shall be in an amount equal to $5,000,000 or such greater
amount which is an integral multiple of $1,000,000; and each Borrowing of Term
Loans advanced, continued, or converted under the Revolving Credit shall be in
an amount equal to $1,000,000 or such greater amount which is an integral
multiple of $1,000,000. Without the Administrative Agent’s consent, there shall
not be more than (a) seven (7) Borrowings of Eurodollar Loans outstanding under
the Term Credit at any one time, and (b) five (5) Borrowings of Eurodollar Loans
outstanding under the Revolving Credit at any one time.

    Section 1.6.        Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Administrative Agent. The Borrower shall give
notice to the Administrative Agent by no later than 11:00 a.m. (Chicago time):
(i) at least 3 Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
ExhibitC (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a

6

--------------------------------------------------------------------------------

Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 11:00 a.m. (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion. All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. The Borrower agrees that the Administrative
Agent may rely on any such telephonic or telecopy notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

    (b)        Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 1.6(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.

    (c)        Borrower’s Failure to Notify; Automatic Continuations and
Conversions. Any outstanding Borrowing of Base Rate Loans shall automatically be
continued for an additional Interest Period on the last day of its then current
Interest Period unless the Borrower has notified the Administrative Agent within
the period required by Section 1.6(a) that the Borrower intends to convert such
Borrowing, subject to Section 6.1 hereof, into a Borrowing of Eurodollar Loans
or such Borrowing is prepaid in accordance with Section 1.9(a). If the Borrower
fails to give notice pursuant to Section 1.6(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 1.6(a) or, whether or not such notice has been given, one or
more of the conditions set forth in Section 6.1 for the continuation or
conversion of a Borrowing of Eurodollar Loans would not be satisfied, and such
Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans. In the event the
Borrower fails to give notice pursuant to Section 1.6(a) above of a Borrowing
equal to the amount of a Reimbursement Obligation and has not notified the
Administrative Agent by 2:00 p.m. (Chicago time) on the day such Reimbursement
Obligation becomes due that it intends to repay such Reimbursement Obligation
through funds not borrowed under this Agreement, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans under the Revolving Credit on such
day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.

    (d)        Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on
the date of any requested advance of a new Borrowing, subject to Section 6
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois. The Administrative Agent shall make
the proceeds of each new Borrowing available to the Borrower at the
Administrative

7

--------------------------------------------------------------------------------

Agent’s principal office in Chicago, Illinois, by depositing such proceeds to
the credit of the Borrower’s principal operating account maintained with the
Administrative Agent or as the Borrower and the Administrative Agent may
otherwise agree.

    (e)        Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.12 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

    Section 1.7.        Interest Periods. As provided in Section 1.6(a) hereof,
at the time of each request to advance, continue or create by conversion a
Borrowing of Eurodollar Loans, the Borrower shall select an Interest Period
applicable to such Loans from among the available options. The term “Interest
Period” means the period commencing on the date a Borrowing of Loans is
advanced, continued or created by conversion and ending: (a) in the case of Base
Rate Loans, on the last day of the calendar quarter (i.e., the last day of
March, June, September or December, as applicable) in which such Borrowing is
advanced, continued or created by conversion (or on the last day of the
following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurodollar Loan, 1, 2, 3, 6, or 12 months thereafter, as selected by the
Borrower; provided, however, that:

    (i)        any Interest Period for a Borrowing of Loans consisting of Base
Rate Loans that otherwise would end after the final maturity date of such Loans
shall end on the final maturity date of such Loans;


    (ii)        no Interest Period with respect to any portion of Loans of any
type shall extend beyond the final maturity date of such Loans;


8

--------------------------------------------------------------------------------

    (iii)        no Interest Period with respect to any portion of the Term
Loans consisting of Eurodollar Loans shall extend beyond a date on which the
Borrower is required to make a scheduled payment of principal on the Term Loans
unless the sum of (a) the aggregate principal amount of Term Loans that are Base
Rate Loans plus (b) the aggregate principal amount of Term Loans that are
Eurodollar Loans with Interest Periods expiring on or before such date equals or
exceeds the principal amount to be paid on the Term Loans on such payment date;


    (iv)        whenever the last day of any Interest Period would otherwise be
a day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and


    (v)        for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.


    Section 1.8.        Maturity of Loans. (a) Scheduled Payments of Term Loans.
The Borrower shall make principal payments on the Term Loans in installments on
the last day of each December in each year, commencing December 31, 2006, with
the amount of each such principal installment to equal the amount set forth in
Column B below shown opposite of the relevant due date as set forth in Column A
below:

 COLUMN A      COLUMN B                                          PAYMENT DATE  
 SCHEDULED PRINCIPLE
PAYMENT ON TERM LOANS  12/31/2006   $ 7,500,000    12/31/2007   $ 12,500,000  
 12/31/2008   $ 13,000,000    12/31/2009   $ 15,000,000    12/31/2010   $
16,000,000    12/31/2011   $ 17,000,000  

9

--------------------------------------------------------------------------------

 COLUMN A      COLUMN B                                          PAYMENT DATE  
 SCHEDULED PRINCIPLE
PAYMENT ON TERM LOANS  12/31/2012   $ 17,000,000    12/31/2013   $ 18,000,000  
 12/31/2014   $ 19,000,000    12/31/2015   $ 20,000,000            

, it being agreed that a final payment comprised of all principal and interest
not sooner paid on the Term Loans shall be due and payable on December 31, 2015,
the final maturity thereof. Each such principal payment shall be applied to the
Lenders holding the Term Loans pro rata based upon their Term Loan Percentages.

    (b)        Revolving Loans. Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrower on
the Revolving Credit Termination Date.

    Section 1.9.        Prepayments. (a) Optional. The Borrower may prepay in
whole or in part (but, if in part, then: (i) if such Borrowing is of Base Rate
Loans, in an amount not less than $100,000, (ii) if such Borrowing is of
Eurodollar Loans, in an amount not less than $1,000,000, and (iii) in each case,
in an amount such that the minimum amount required for a Borrowing pursuant to
Section 1.5 hereof remains outstanding) any Borrowing of Eurodollar Loans at any
time upon one (1) Business Day prior notice by the Borrower to the
Administrative Agent or, in the case of a Borrowing of Base Rate Loans, notice
delivered by the Borrower to the Administrative Agent no later than 11:00 a.m.
(Chicago time) on the date of prepayment (or, in any case, such shorter period
of time then agreed to by the Administrative Agent), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of any
Term Loans or Eurodollar Loans, accrued interest thereon to the date fixed for
prepayment plus any amounts due the Lenders under Section 1.12 hereof.

    (b)        Mandatory. The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay the Revolving
Loans and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving Loans
and L/C Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced. Unless the Borrower otherwise directs,
prepayments of Loans under this Section 1.9(b) shall be applied first to
Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire. Each prepayment of Loans under this Section 1.9(b) shall be made
by the payment of the principal amount to be prepaid and, in the case of any
Term Loans or Eurodollar Loans, accrued interest thereon to the date of
prepayment together with any amounts due the Lenders under Section 1.12 hereof.
Each prefunding of L/C Obligations shall be made in accordance with Section 8.4
hereof.

10

--------------------------------------------------------------------------------

    (c)        Any amount of Revolving Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again. No amount of the Term
Loans paid or prepaid may be reborrowed, and, in the case of any partial
prepayment, such prepayment shall be applied to the remaining amortization
payments on the relevant Loans in the order of their scheduled maturities.

    Section 1.10.        Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and letter of credit fees at a rate per annum equal
to:

    (a)        for any Base Rate Loan, the sum of 2.0% plus the Applicable
Margin plus the Base Rate from time to time in effect;


    (b)        for any Eurodollar Loan, the sum of 2.0% plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;


    (c)        for any Reimbursement Obligation, the sum of 2.0% plus the
amounts due under Section 1.3 with respect to such Reimbursement Obligation; and


    (d)        for any Letter of Credit, the sum of 2.0% plus the letter of
credit fee due under Section 2.1 with respect to such Letter of Credit;


provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

    Section 1.11.        Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

    (b)        The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

    (c)        The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender

11

--------------------------------------------------------------------------------

to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Obligations in accordance with their
terms.

    (d)        Any Lender may request that its Loans be evidenced by a
promissory note or notes in the forms of Exhibit D-1 (in the case of its Term
Loan and referred to herein as a “Term Note”) or D-2 (in the case of its
Revolving Loans and referred to herein as a “Revolving Note”), as applicable
(the Term Notes and Revolving Notes being hereinafter referred to collectively
as the “Notes” and individually as a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender in the amount of the relevant Term Loan or Commitment, as applicable.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 11.12) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 11.12, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above.

    Section 1.12.        Funding Indemnity. If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

    (a)        any payment, prepayment or conversion of a Eurodollar Loan on a
date other than the last day of its Interest Period,


    (b)        any failure (because of a failure to meet the conditions of
Section 6 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a Base Rate Loan into a Eurodollar Loan, on the date specified in
a notice given pursuant to Section 1.6(a) hereof,


    (c)        any failure by the Borrower to make any payment of principal on
any Eurodollar Loan when due (whether by acceleration or otherwise), or


    (d)        any acceleration of the maturity of a Eurodollar Loan as a result
of the occurrence of any Event of Default hereunder,


then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for reimbursement, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive if reasonably determined (absent manifest
error).

    Section 1.13.        Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon one (1) Business Day prior written notice to the Administrative Agent
(or such shorter period of time agreed to by the

12

--------------------------------------------------------------------------------

Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $1,000,000 or such greater amount which is an integral
multiple of $1,000,000 and (ii) allocated ratably among the Lenders in
proportion to their respective Revolver Percentages, provided that the Revolving
Credit Commitments may not be reduced to an amount less than the sum of the
aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding. Any termination of the Revolving Credit Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount. The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments.

    (b)        Mandatory Revolving Credit Termination. After the occurrence of a
Change of Control, the Administrative Agent or the Required Lenders may, by
written notice to the Borrower at any time on or before the date occurring
120 days after the date the Borrower notifies the Administrative Agent and the
Lenders of such Change of Control, terminate the remaining Commitments and all
other obligations of the Lenders hereunder on the date stated in such notice
(which shall in no event be sooner than 120 days after the occurrence of such
Change of Control). On the date the Commitments are so terminated, all
outstanding Obligations (including, without limitation, all principal of and
accrued interest on the Loans) shall forthwith be due and payable without
further demand, presentment, protest, or notice of any kind and the Borrower
shall immediately pay to the Administrative Agent the full amount then available
for drawing under each Letter of Credit, such amount to be held in the
Collateral Account referred to in Section 8.4 hereof (the Borrower agreeing to
immediately make such payment on the date the Commitments are so terminated and
acknowledging and agreeing that the Administrative Agent and the Lenders would
not have an adequate remedy at law for the failure by the Borrower to honor any
such demand and that the Administrative Agent and the Lenders shall have the
right to require the Borrower to specifically perform such undertaking whether
or not any drawings or other demands for payment have been made under any Letter
of Credit).

    (c)        Any termination of the Commitments pursuant to this Section 1.13
may not be reinstated.

    Section 1.14.        Substitution of Lenders. In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 9.3 or 11.15
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 9.1 hereof, (c) any Lender is in default in any material
respect with respect to its obligations under the Loan Documents, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 11.13
hereof at a time when the Required Lenders have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), or (d) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law,
require, at its expense, any such Affected Lender to assign, at par plus accrued
interest and fees, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Commitments and the Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to a commercial bank or other
financial institution specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other governmental authority, (ii) the Borrower shall have
received the written consent of the

13

--------------------------------------------------------------------------------

Administrative Agent, which consent shall not be unreasonably withheld, to such
assignment, (iii) the Borrower shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.12 hereof as if
the Loans owing to it were prepaid rather than assigned) other than such
principal owing to it hereunder, and (iv) the assignment is entered into in
accordance with the other requirements of Section 11.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).

SECTION 2.     FEES.

    Section 2.1.        Fees. (a) Revolving Credit Facility Fee. The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a facility fee at the rate per annum
equal to the Applicable Margin (computed on the basis of a year of 360 days and
the actual number of days elapsed) on the average daily Revolving Credit
Commitments in effect during such period, whether or not in use. Such facility
fee shall be payable quarterly in arrears on the last day of each March, June,
September, and December in each year (commencing on the first such date
occurring after the date hereof) and on the Revolving Credit Termination Date,
unless the Revolving Credit Commitments are terminated in whole on an earlier
date, in which event the facility fee for the period to the date of such
termination in whole shall be paid on the date of such termination.

    (b)        Letter of Credit Fees. Quarterly in arrears, on the last day of
each March, June, September, and December, commencing on the first such date
occurring after the date hereof, the Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders in accordance with their Revolver
Percentages, a letter of credit fee at a rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) in effect during each day of such quarter applied to the daily
average face amount of Letters of Credit outstanding during such quarter. In
addition, the Borrower shall pay to the L/C Issuer for its own account the L/C
Issuer’s standard issuance, drawing, negotiation, amendment, assignment, and
other administrative fees for each Letter of Credit as established by the L/C
Issuer from time to time.

    (c)        Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated July 17, 2006,
or as otherwise agreed to in writing between them.

SECTION 3.     PLACE AND APPLICATION OF PAYMENTS.

    Section 3.1.        Place and Application of Payments. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 2:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be

14

--------------------------------------------------------------------------------

made in U.S. Dollars, in immediately available funds at the place of payment, in
each case without set-off or counterclaim. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.

    Section 3.2.        Account Debit. The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any of the Borrower’s deposit
accounts maintained with the Administrative Agent during the existing of any
Event of Default for the amounts from time to time necessary to pay any then due
Obligations; provided that the Borrower acknowledges and agrees that the
Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

SECTION 4.     DEFINITIONS; INTERPRETATION.

    Section 4.1.        Definitions. The following terms when used herein shall
have the following meanings:

        “Adjusted Net Income” means, with reference to any period, Net Income,
before extraordinary items (including, without limitation, for purposes of this
definition charges relating to SAIF recapitalization and the recapture of tax
bad debt reserves), of the Borrower and its Subsidiaries for such period
computed on a consolidated basis.

        “Adjusted Net Worth” means, at any time the same is to be determined,
Net Worth of the Borrower and its Subsidiaries determined on a consolidated
basis minus the sum of (i) investments in, and loans and advances to, MAF
Developments and (ii) goodwill associated with, and all other intangible assets
of, Mid America, and determined without giving effect to mark-to-market
adjustments required by FASB 115 (Accounting for Certain Investments in Debt and
Equity Securities).

        “Adjusted LIBOR” is defined in Section 1.4(b) hereof.

        “Administrative Agent” means Harris N.A. and any successor pursuant to
Section 10.7 hereof.

15

--------------------------------------------------------------------------------

        “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        “Affected Lender” is defined in Section 1.14 hereof.

        “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise.

        “Agreement” means this Credit Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.

        “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the facility fees and letter of credit fees payable under
Section 2.1 hereof, the rates per annum determined in accordance with the
following schedule:

         Applicable Margin for Base Rate Loans under Revolving Credit      -0
50%          and Term Credit and Reimbursement Obligations shall be:  
         Applicable Margin for Eurodollar Loans under the Revolving    0 .80%
         Credit shall be            Applicable Margin for Eurodollar Loans under
the Term Credit    0 .95%          shall be:            Applicable Margin for
Letter of Credit Fee shall be:    1 .00%          Applicable Margin for Facility
Fee shall be:    0 .10%          "Application" is defined in Section 1.3(b)
hereof  

        “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.12 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

16

--------------------------------------------------------------------------------

        “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 6.2(e) hereof or on any
update of any such list provided by the Borrower to the Administrative Agent, or
any further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.

        “Banking Subsidiary” means any Subsidiary of the Borrower which is a
bank or thrift organized under the laws of the United States of America or any
state thereof.

        “Base Rate” is defined in Section 1.4(a) hereof.

        “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

        “Borrower” is defined in the introductory paragraph of this Agreement.

        “Borrowing” means the total of Loans of a single type advanced,
continued for an additional Interest Period, or converted from a different type
into such type by the Lenders under a Credit on a single date and, in the case
of Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made
and maintained ratably from each of the Lenders under a Credit according to
their Percentages of such Credit. A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6 hereof.

        “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

        “Capital Lease” means any lease of Property which in accordance with
GAAP is required to be capitalized on the balance sheet of the lessee.

        “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

        “Change of Control” means, during the 12-month period occurring after
the date of this Agreement and each 12-month period occurring thereafter,
individuals who at the beginning of such period were directors of the Borrower
shall cease for any reason to constitute a majority of the board of directors of
the Borrower.

17

--------------------------------------------------------------------------------

        “Closing Date” means the date of this Agreement or such later Business
Day upon which each condition described in Section 6.2 shall be satisfied or
waived in a manner acceptable to the Administrative Agent in its discretion.

        “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

        “Collateral Account” is defined in Section 8.4 hereof.

        “Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

        “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

        “Controlled Group” means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

        “Credit” means any of the Revolving Credit or the Term Credit.

        “Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

        “Default” means any event or condition the occurrence of which would,
with the passage of time or the giving of notice, or both, constitute an Event
of Default.

        “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any guarantor
or any of the Borrower’s or such guarantor’s Affiliates or Subsidiaries.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.

        “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

18

--------------------------------------------------------------------------------

        “Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

        “Event of Default” means any event or condition identified as such in
Section 8.1 hereof.

        “Excess Interest” is defined in Section 11.20 hereof.

        “Federal Funds Rate” means the rate determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Administrative Agent at
approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined, plus 1/2 of 1%.

        “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        “GAAP” means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

        “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services, (c) all indebtedness secured by any Lien upon Property of such Person,
whether or not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, (e) all
Contingent Obligations of such Person, (f) all obligations of such Person on or
with respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money, and
(g) Permitted Banking Subsidiary Indebtedness of such Person; provided however,
the above shall not include (i) trade accounts payable arising in the ordinary
course of business, or (ii) accrued compensation for officers and directors of
such Person.

        “Indemnitee” is defined in Section 11.15 hereof.

        “Information” is defined in Section 11.25 hereof.

        “Interest Period” is defined in Section 1.7 hereof.

19

--------------------------------------------------------------------------------

        “L/C Issuer” means the Administrative Agent or any other Lender
requested by the Borrower and approved by the Administrative Agent in its sole
discretion with respect to any Letter of Credit.

        “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.

        “L/C Sublimit” means $30,000,000, as reduced pursuant to the terms
hereof.

        “Lenders” means and includes Harris N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 11.12 hereof.

        “Lending Office” is defined in Section 9.4 hereof.

        “Letter of Credit” is defined in Section 1.3(a) hereof.

        “LIBOR” is defined in Section 1.4(b) hereof.

        “LIBOR Index Rate” is defined in Section 1.4(b) hereof.

        “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

        “Loan” means any Revolving Loan or Term Loan, whether outstanding as a
Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.

        “Loan Documents” means this Agreement, the Notes (if any), the
Applications, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.

        “MAF Developments” means MAF Developments, Inc., an Illinois
corporation, and its successors and assigns.

        “Material Adverse Effect” means a material adverse change in, or
material adverse effect upon, the operations, business, Property, or condition
(financial or otherwise) of the Borrower or of the Borrower and its Subsidiaries
taken as a whole.

        “Maximum Rate” is defined in Section 11.20 hereof.

        “Mid America” means Mid America Bank, fsb.

        “Net Income” means, with reference to a Person for any period, the net
income (or net loss) of such Person for such period, computed in accordance with
GAAP.

20

--------------------------------------------------------------------------------

        “Net Worth” means, with reference to any Person at any time the same is
to be determined, the total shareholders’ equity (including capital stock,
additional paid-in capital, accumulated other comprehensive income, and retained
earnings after deducting treasury stock, but excluding any minority interests in
subsidiaries) which would appear on the balance sheet of such Person determined
in accordance with GAAP or, when such term is used with respect to the Tangible
Capital Ratio of a Banking Subsidiary, regulatory accounting principles of the
applicable bank or thrift regulatory authority.

        “Non-Performing Assets” means, with reference to any Person, as of any
time the same is to be determined, the sum of all non-performing assets of such
Person as determined in accordance with regulatory accounting principles
applicable to such Person, but in any event including, without limitation,
(a) loans or other extensions of credit on which any payment (whether principal
or interest or otherwise) is not made within 90 days of its original due date,
(b) loans which have been placed on a non-accrual basis, (c) loans restructured
so as to not bear interest at a then market rate or so that other terms thereof
have been compromised, and (d) property acquired by repossession or foreclosure
and, without duplication, property acquired pursuant to in-substance
foreclosure.

        “Note” and “Notes” each is defined in Section 1.11 hereof.

        “Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

        “Participating Interest” is defined in Section 1.3(d) hereof.

        “Participating Lender” is defined in Section 1.3(d) hereof.

        “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.

        “Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 10.6 hereof), such
aggregate percentage shall be calculated by aggregating the separate components
of the Revolver Percentage and Term Loan Percentage and expressing such
components on a single percentage basis.

        “Permitted Banking Subsidiary Indebtedness” means obligations incurred
by any Banking Subsidiary in the ordinary course of business in such
circumstances as may be incidental or usual in carrying on the banking or trust
business of a bank, thrift or trust company incurred in accordance with
applicable laws and regulations and safe and sound banking practices.

21

--------------------------------------------------------------------------------

        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization or any other
entity or organization, including a government or agency or political
subdivision thereof.

        “Plan” means any employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that either (a) is maintained by a member of the Controlled Group for employees
of a member of the Controlled Group or (b) is maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

        “Property” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP.

        “Register” is defined in Section 11.12(b) hereof.

        “Reimbursement Obligation” is defined in Section 1.3(c) hereof.

        “Required Lenders” means, as of the date of determination thereof,
Lenders whose outstanding Loans and interests in Letters of Credit and Unused
Revolving Credit Commitments constitute 66-2/3% or more of the sum of the total
outstanding Loans, interests in Letters of Credit, and Unused Revolving Credit
Commitments of the Lenders.

        “Restricted Payments” is defined in Section 7.11 hereof.

        “Revolver Percentage” means, for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.

        “Revolving Credit” means the credit facility for making Revolving Loans
and issuing Letters of Credit described in Sections 1.2 and 1.3 hereof.

        “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Letters of Credit
issued for the account of the Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof. The Borrower and the Lenders acknowledge and agree
that the Revolving Credit Commitments of the Lenders aggregate $60,000,000 on
the date hereof.

22

--------------------------------------------------------------------------------

        “Revolving Credit Termination Date” means June 30, 2007, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.13, 8.2 or 8.3 hereof.

        “Revolving Loan” is defined in Section 1.2 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.

        “Revolving Note” is defined in Section 1.11 hereof.

        “Subordinated Debt” means indebtedness for borrowed money of the
Borrower owing to any other Person or group of Persons on such other terms and
conditions which are reasonably acceptable to the Administrative Agent, which is
subordinated (subject to applicable standstill provisions) in right of payment
to the prior payment in full of the Obligations.

        “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Borrower or of any of its direct or indirect Subsidiaries.

        “Tangible Capital” means, at any time the same is to be determined, for
any Banking Subsidiary, Net Worth of such Banking Subsidiary minus intangible
assets of such Banking Subsidiary (excluding, however, from the determination of
intangible assets investments of such Banking Subsidiary in any of its real
estate subsidiaries to the extent characterized as an intangible asset).

        “Tangible Capital Ratio” means, at any time the same is to be
determined, for any Banking Subsidiary, the ratio of (a) Tangible Capital of
such Banking Subsidiary to (b) total assets minus intangible assets of such
Banking Subsidiary, all as defined and determined, except as otherwise provided
herein, from time to time by applicable bank or thrift regulatory authorities.

        “Telerate Page 3750” is defined in Section 1.4(b) hereof.

        “Term Credit” means the credit facility for the Term Loans described in
Section 1.1 hereof.

        “Term Loan” is defined in Section 1.1 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Term Loan hereunder.

        “Term Loan Commitment” means, as to any Lender, the obligation of such
Lender to make its Term Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof. The Borrower and the Lenders acknowledge and
agree that the Term Loan Commitments of the Lenders aggregate $155,000,000 on
the date hereof.

23

--------------------------------------------------------------------------------

        “Term Loan Percentage” means, for each Lender, the percentage of the
Term Loan Commitments represented by such Lender’s Term Loan Commitment or, if
the Term Loan Commitments have been terminated or have expired, the percentage
held by such Lender of the aggregate principal amount of all Term Loans then
outstanding.

        “Term Note” is defined in Section 1.11 hereof.

        “Unfunded Vested Liabilities” means, for any Plan at any time, the
amount (if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

        “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the aggregate
outstanding principal amount of Revolving Loans and L/C Obligations.

    “U.S.        Dollars” and “$” each means the lawful currency of the United
States of America.

        “Voting Stock” of any Person means capital stock or other equity
interests of any class or classes (however designated) having ordinary power for
the election of directors or other similar governing body of such Person, other
than stock or other equity interests having such power only by reason of the
happening of a contingency.

        “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of
ERISA.

        “Wholly-owned Subsidiary” means a Subsidiary of which all of the issued
and outstanding shares of capital stock (other than directors’ qualifying shares
as required by law) or other equity interests are owned by the Borrower and/or
one or more Wholly-owned Subsidiaries within the meaning of this definition.

    Section 4.2.        Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.

    Section 4.3.        Change in Accounting Principles. If, after the date of
this Agreement, there shall occur any change in GAAP or regulatory accounting
principles (“RAP”) from those used in the preparation of the financial
statements referred to in Section 5.5 hereof and such change shall result in a
change in the method of calculation of any financial covenant, standard or term
found in this Agreement, either the Borrower or the Required Lenders may by
notice to the Lenders and

24

--------------------------------------------------------------------------------

the Borrower, respectively, require that the Lenders and the Borrower negotiate
in good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 4.3, financial covenants shall be computed and
determined in accordance with GAAP or RAP, as applicable, in effect prior to
such change in accounting principles. Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
financial covenant hereunder nor out of compliance with any financial covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the date hereof.

SECTION 5.     REPRESENTATIONS AND WARRANTIES.

        At the time the Borrower requests the initial extension of credit under
this Agreement and at all times thereafter in accordance with Section 6.1
hereof, the Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:

    Section 5.1.        Organization and Qualification. The Borrower is duly
organized, validly existing and in good standing as a corporation under the laws
of the State of Delaware, has full and adequate corporate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to so qualify
will not have a Material Adverse Effect. Without limiting the generality of the
foregoing, the Borrower is a savings and loan holding company and, as such, the
Borrower has received all necessary approvals from, and has filed all necessary
reports with, all applicable federal and state regulatory authorities, except
where the failure to do so will not have a Material Adverse Effect.

    Section 5.2.        Subsidiaries. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to so qualify
will not have a Material Adverse Effect. Schedule 5.2 hereto identifies each
“significant subsidiary” (as defined in Rule 1-02(w) of Regulation S-X of the
Securities Exchange Act of 1934, as amended), the jurisdiction of its
incorporation or organization, as the case may be, and the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by the Borrower. The Borrower and the Subsidiaries own 100% of
the capital stock or other equity interest of each of its subsidiaries, except
that (a) 11% of the preferred membership interests of MAF Realty Co., LLC-IV,
are owned by employees, former employees and directors of Mid America and (b) up
to 5% of the equity interests of Subsidiaries of St. Francis Equity Properties,
Inc., are owned by other Persons. All of the outstanding shares of capital stock
and other equity

25

--------------------------------------------------------------------------------

interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests represented by
being owned by the Borrower or a Subsidiary are owned, beneficially and of
record, by the Borrower or such Subsidiary free and clear of all Liens. There
are no outstanding commitments or other obligations of any Subsidiary to issue,
and no options, warrants or other rights of any Person to acquire, any shares of
any class of capital stock or other equity interests of any Subsidiary.

    Section 5.3.        Corporate Authority and Validity of Obligations. The
Borrower has full right and authority to enter into this Agreement and the other
Loan Documents, to make the borrowings herein provided for, and to perform all
of its obligations hereunder and under the other Loan Documents. The Loan
Documents delivered by the Borrower have been duly authorized, executed and
delivered by the Borrower and constitute valid and binding obligations of the
Borrower enforceable in accordance with their terms except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower of any of the
matters and things herein or therein provided for, contravene or constitute a
default under any provision of law or any judgment, injunction, order or decree
binding upon the Borrower or any provision of the articles of incorporation or
by-laws of the Borrower or any material covenant, indenture or agreement of or
affecting the Borrower or any of its Properties, or result in the creation or
imposition of any Lien on any Property of the Borrower.

    Section 5.4.        Use of Proceeds; Margin Stock. The Borrower shall use
the proceeds of (i) the Revolving Credit Loans and Letters of Credit made
available hereunder to acquire land for development in the ordinary course of
business, for general working capital purposes and to refinance existing
indebtedness and (ii) the Term Loan to refinance existing indebtedness. No part
of the proceeds of any Revolving Credit Loan or Letter of Credit made hereunder
will be used to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock. No part of the proceeds of the Term Loan will be used to purchase
or carry any margin stock (as defined above), or to extend credit to others for
the purpose of purchasing or carrying any such margin stock, in violation of
such Regulation U. Margin stock (as defined above) constitutes less than 25% of
those assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge, or other restriction hereunder.

    Section 5.5.        Financial Reports. (a) The consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2005, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
KPMG LLP, independent public accountants, and the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries as of March 31, 2006, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the three (3) months then ended,
heretofore furnished to the Administrative Agent and the Lenders, fairly present
the consolidated financial condition of the Borrower and its Subsidiaries as at
said dates and the consolidated results of their operations and cash flows for

26

--------------------------------------------------------------------------------

the periods then ended in conformity with GAAP, subject to year-end audit
adjustments in the case of such interim financial statements.

    (b)        Neither the Borrower nor any Subsidiary has contingent
liabilities which are material to the Borrower and its Subsidiaries on a
consolidated basis other than as indicated on the financial statements referred
to in clause (a) above or, with respect to future periods, on the financial
statements furnished pursuant to Section 7.5 hereof.

    Section 5.6.        No Material Adverse Change. Since December 31, 2005,
there has been no material adverse change in the condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole.

    Section 5.7.        Full Disclosure. The statements and information
furnished to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents and the commitments
by the Lenders to provide all or part of the financing contemplated hereby do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared on the basis of information
and estimates the Borrower believed to be reasonable.

    Section 5.8.        Good Title. The Borrower and its Subsidiaries each have
good and defensible title to their assets as reflected on the most recent
consolidated balance sheet of the Borrower and its Subsidiaries furnished to the
Administrative Agent and the Lenders (except for assets and Properties disposed
of in the ordinary course of business and assets subject to Liens which,
individually and in the aggregate, do not have a Material Adverse Effect) and,
in the case of assets consisting of stock or other equity interests in
Subsidiaries, subject to no Liens.

    Section 5.9.        Litigation and Other Controversies. There is no
litigation or governmental proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against the Borrower or any Subsidiary
which if adversely determined would (a) impair the validity or enforceability
of, or impair the ability of the Borrower to perform its obligations under, this
Agreement or any other Loan Document or (b) result in any Material Adverse
Effect.

    Section 5.10.        Taxes. All tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed, and
all taxes, assessments, fees and other governmental charges upon the Borrower or
any Subsidiary or upon any of their respective Properties, income or franchises,
which are shown to be due and payable in such returns, have been paid, except
for taxes, assessments, fees and other governmental charges being contested in
good faith and for which adequate reserves therefor have been established on the
books of the Borrower or any Subsidiary, as applicable. The Borrower does not
know of any proposed additional tax assessment against it or its Subsidiaries
under applicable tax laws in effect at the time this representation is made or
deemed made for which adequate provision in accordance with GAAP has not been
made on its accounts. Adequate provisions in accordance with GAAP

27

--------------------------------------------------------------------------------

for taxes on the books of the Borrower and each Subsidiary have been made for
all open years, and for its current fiscal period.

    Section 5.11.        Approvals. No authorization, consent, license, or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of the
stockholders of the Borrower or any other Person, is or will be necessary to the
valid execution, delivery or performance by the Borrower of this Agreement or
any other Loan Document, except for such consents and approvals which have been
or will be obtained prior to the initial extension of credit made under this
Agreement.

    Section 5.12.        Affiliate Transactions. Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
on terms and conditions which are less favorable to the Borrower or such
Subsidiary than would be usual and customary in similar contracts or agreements
between Persons not affiliated with each other.

    Section 5.13.        Investment Company. Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

    Section 5.14.        ERISA. To the best of the Borrower’s knowledge, the
Borrower and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of and is in compliance in all
material respects with ERISA and the Code to the extent applicable to it and has
not incurred any liability to the PBGC or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA. Neither
the Borrower nor any Subsidiary has any material contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.

    Section 5.15.        Compliance with Laws. To the best of the Borrower’s
knowledge, the Borrower and each of its Subsidiaries are in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Properties or business operations,
non-compliance with which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower (or any of its directors or officers) nor
any Banking Subsidiary (or any of its directors or officers) is a party to, or
subject to, any agreement with, or directive or order issued by, any federal or
state bank or thrift regulatory authority which imposes restrictions or
requirements on it which are not generally applicable to banks or thrifts, or
their holding companies; and no action or administrative proceeding is pending
or, to the Borrower’s knowledge, threatened against the Borrower or any Banking
Subsidiary or any of their directors or officers which seeks to impose any such
restriction or requirement. Neither the Borrower nor any Subsidiary has received
written notice to the effect that its operations are not in compliance with any
of the requirements of applicable federal, state or local environmental, health
and safety statutes and regulations or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

28

--------------------------------------------------------------------------------

    Section 5.16.        Other Agreements. Neither the Borrower nor any
Subsidiary is in default under the terms of any covenant, indenture or agreement
of or affecting the Borrower, any Subsidiary or any of their Properties, which
default if uncured could reasonably be expected to have a Material Adverse
Effect.

    Section 5.17.        No Default. No Default or Event of Default has occurred
and is continuing.

SECTION 6.     CONDITIONS PRECEDENT.

        The obligation of each Lender to advance, continue or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

    Section 6.1.        All Credit Events. At the time of each Credit Event
hereunder:

    (a)        each of the representations and warranties set forth herein and
in the other Loan Documents shall be and remain true and correct in all material
respects as of said time, except to the extent the same expressly relate to an
earlier date;


    (b)        no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;


    (c)        in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 1.6 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with fees called for by Section 2.1 hereof; and


    (d)        such Credit Event shall not violate any order, judgment or decree
of any court or other authority or any provision of law or regulation applicable
to the Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.


        Each request for a Borrowing hereunder and each request for the issuance
of, increase in the amount of, or extension of the expiration date of, a Letter
of Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.

    Section 6.2.        Initial Credit Event.. Before or concurrently with the
initial Credit Event:

    (a)        the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrower and the Lenders;


29

--------------------------------------------------------------------------------

    (b)        the Administrative Agent shall have received for each Lender
copies of the Borrower’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;


    (c)        the Administrative Agent shall have received for each Lender
copies of resolutions of the Borrower’s Board of Directors (or similar governing
body) authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower’s behalf,
all certified in each instance by its Secretary or Assistant Secretary;


    (d)        the Administrative Agent shall have received for each Lender
copies of the certificates of good standing for the Borrower (dated no earlier
than 30 days prior to the date hereof) from the office of the secretary of the
state of its incorporation or organization and of each state in which it is
qualified to do business as a foreign corporation or organization;


    (e)        the Administrative Agent shall have received for each Lender a
list of the Borrower’s Authorized Representatives;


    (f)        the Administrative Agent shall have received for itself and for
the Lenders the initial fees called for by Section 2.1 hereof;


    (g)        the Administrative Agent shall have received for each Lender the
favorable written opinion of counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent; and


    (h)        the Administrative Agent shall have received for the account of
the Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.


        Upon the satisfaction with the conditions set forth above, the parties
agree that the commitments to extend credit under the Credit Agreement dated as
of January 31, 2006, between the Borrower and Harris N.A. (the “Existing Credit
Agreement”) will be cancelled and no further extensions of credit may be
requested thereunder, any loans outstanding under the Existing Credit Agreement
and letters of credit issued pursuant to the terms of the Existing Credit
Agreement shall remain outstanding as part of the initial Borrowing of Loans
made hereunder and Letters of Credit issued hereunder (and all applications for
such Letters of Credit shall be deemed Applications issued pursuant to the terms
hereof), and the Existing Credit Agreement will be terminated (except for
unasserted contingent obligations which, by the express terms thereof, survive
the termination thereof). At such time, the separate participation agreements
between Harris N.A. and LaSalle Bank National Association and JPMorgan Chase
Bank, N.A., respectively, relating to their participation in the extensions of
credit made under the Existing Credit Agreement shall also be terminated.

30

--------------------------------------------------------------------------------

SECTION 7.     COVENANTS.

        The Borrower agrees that, so long as any credit is available to or in
use by the Borrower hereunder, except to the extent compliance in any case or
cases is waived in writing pursuant to the terms of Section 11.13 hereof:

    Section 7.1.        Maintenance of Business. The Borrower shall, and shall
cause each Subsidiary to, preserve and maintain its existence; provided,
however, that nothing in this Section shall prevent the Borrower from dissolving
any Subsidiary (other than a Banking Subsidiary or MAF Developments) if such
action is, in the judgment of the Borrower, desirable in the conduct of its
business and is not disadvantageous in any material respect to the Lenders. The
Borrower shall, and shall cause each Subsidiary to, preserve and keep in force
and effect all licenses, permits and franchises necessary to the proper conduct
of its business; provided, however, that nothing in this Section shall prevent
the Borrower or any Subsidiary (other than a Banking Subsidiary or MAF
Developments) from permitting any license, permit or franchise to lapse if such
action is, in the judgment of the Borrower, desirable in the conduct of its
business and is not disadvantageous in any material respect to the Lenders.

    Section 7.2.        Maintenance of Properties. The Borrower shall maintain,
preserve and keep its property, plant and equipment in good repair, working
order and condition (ordinary wear and tear excepted) and shall from time to
time make all needful and proper repairs, renewals, replacements, additions and
betterments thereto so that at all times the efficiency thereof shall be
preserved and maintained in all material respects, and shall cause each
Subsidiary to do so in respect of Property owned or used by it; provided,
however, that nothing in this Section shall prevent (a) the Borrower or any
Subsidiary (other than a Banking Subsidiary or MAF Developments) from
discontinuing the operation and maintenance of any of its properties if such
discontinuation is, in the judgment of the Borrower, desirable in the conduct of
its business and is not disadvantageous in any material respect to the Lenders
or (b) any Banking Subsidiary from closing or selling a branch office if such
closing or sale is, in the judgment of the Borrower, desirable in the conduct of
its business and is not disadvantageous in any material respect to the Lenders.

    Section 7.3.        Taxes and Assessments. The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees and governmental charges upon or against it or its
Properties, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

    Section 7.4.        Insurance. The Borrower shall insure and keep insured,
and shall cause each Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including employers’ and public liability
risks) with good and responsible insurance companies

31

--------------------------------------------------------------------------------

as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Borrower shall upon request furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section.

    Section 7.5.        Financial Reports. The Borrower shall, and shall cause
each Subsidiary to, maintain a standard system of accounting in accordance with
GAAP and shall furnish to the Administrative Agent and the Lenders and their
duly authorized representatives, subject to Section 11.25 hereof, such
information respecting the business and financial condition of the Borrower and
its Subsidiaries (including non-financial information and examination reports
and supervisory letters to the extent permitted by applicable regulatory
authorities) as the Administrative Agent or any Lender may reasonably request;
and without any request, shall furnish to the Administrative Agent and the
Lenders:

    (a)        as soon as available, and in any event within 50 days after the
close of each fiscal quarter of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of such period and
the consolidated statements of income of the Borrower and its Subsidiaries for
the quarter and for the fiscal year-to-date period then ended and the
consolidated statements of stockholders’ equity and cash flows for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the Borrower in accordance with GAAP (subject to year-end
audit adjustments and the absence of footnote disclosures) and certified to by
the Chief Executive Officer or Chief Financial Officer of the Borrower;


    (b)        as soon as available, and in any event within 120 days after the
close of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such fiscal year
and the consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for such fiscal year, and accompanying notes
thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, accompanied by an unqualified opinion thereon of KPMG
LLP or another firm of independent public accountants of recognized national
standing selected by the Borrower, to the effect that the financial statements
have been prepared in accordance with GAAP and present fairly in accordance with
GAAP the consolidated financial condition of the Borrower and its Subsidiaries
as of the close of such fiscal year and the results of their operations and cash
flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;


    (c)        as soon as available, and in any event within 50 days after the
close of each fiscal quarter of each Banking Subsidiary, all call and regulatory
reports and other financial statements required to be delivered by such Banking
Subsidiary to any


32

--------------------------------------------------------------------------------

    (c)       governmental authority or authorities having jurisdiction over
such Banking Subsidiary and all schedules thereto;


    (d)        promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;


    (e)        promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished;


    (f)        promptly upon the filing thereof, copies of all registration
statements, Form 10-K, Form 10-Q and Form 8-K reports and proxy statements which
the Borrower or any of its Subsidiaries file with the Securities and Exchange
Commission;


    (g)        promptly upon the receipt or execution thereof, (i) notice by the
Borrower or any Banking Subsidiary that (1) it has received a request or
directive from any federal or state regulatory agency which requires it to
submit a capital maintenance or restoration plan or restricts the payment of
dividends by any Banking Subsidiary to the Borrower or (2) it has submitted a
capital maintenance or restoration plan to any federal or state regulatory
agency or has entered into a memorandum or agreement with any such agency,
including, without limitation, any agreement which restricts the payment of
dividends by any Banking Subsidiary to the Borrower or otherwise imposes
restrictions or requirements on it which are not generally applicable to banks
or thrifts or their holding companies, and (ii) copies of any such plan,
memorandum, or agreement, unless disclosure is prohibited by the terms thereof
and, after the Borrower or such Banking Subsidiary has in good faith attempted
to obtain the consent of such regulatory agency, such agency will not consent to
the disclosure of such plan, memorandum, or agreement to the Lender;


    (h)        prompt written notice of a Change of Control; and


    (i)        promptly after knowledge thereof shall have come to the attention
of any responsible officer of the Borrower, written notice of any threatened or
pending litigation or governmental proceeding or labor controversy against the
Borrower or any Subsidiary which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect or of the occurrence of any Default
or Event of Default hereunder.


Each of the financial statements furnished to the Administrative Agent and the
Lenders pursuant to subsections (a) and (b) of this Section shall be accompanied
by a written certificate in the form attached hereto as Exhibit E signed by the
Chief Executive Officer or Chief Financial Officer of the Borrower to the effect
that to the best of such officer’s knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by the Borrower to remedy

33

--------------------------------------------------------------------------------

the same. Such certificate shall also set forth the calculations supporting such
statements with respect to Section 7.18 of this Agreement.

    Section 7.6.        Inspection. Subject to Section 11.25 hereof, the
Borrower shall, and shall cause each Subsidiary to, permit the Lender and its
duly authorized representatives and agents to visit and inspect any of the
Properties, corporate books and financial records of the Borrower and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, its officers, employees and independent public
accountants (and by this provision the Borrower hereby authorizes such
accountants to discuss with the Lender the finances and affairs of the Borrower
and of each Subsidiary) at such reasonable times and reasonable intervals as the
Lender may designate; provided, however, that neither the Borrower nor any
Subsidiary shall be required to make available to the Lender any customer lists
or other proprietary information unless such information is required by the
Lender to determine the financial condition of the Borrower or any Subsidiary or
to determine the ability of the Borrower to meet its obligations hereunder.

    Section 7.7.        Indebtedness for Borrowed Money. The Borrower shall not,
nor shall it permit any Subsidiary to, issue, incur, assume, create or have
outstanding any Indebtedness for Borrowed Money; provided, however, that the
foregoing shall not restrict nor operate to prevent:

    (a)        the Obligations of the Borrower owing to the Administrative Agent
and the Lenders hereunder and under the other Loan Documents;


    (b)        Permitted Banking Subsidiary Indebtedness;


    (c)        indebtedness of the Borrower or any Subsidiary owing to the
Borrower or any Subsidiary;


    (d)        Contingent Obligations incurred with respect to (i) the
endorsement of instruments for deposit or collection in the ordinary course of
business and (ii) private mortgage reinsurance arrangements through Mid America
Re, Inc., in the ordinary course of business;


    (e)        obligations of the Borrower or MAF Developments arising under or
in connection with letters of credit issued by or for the benefit of the
Borrower or MAF Developments (and any joint venture in which MAF Development is
a partner) relating to land development activities of the Borrower or MAF
Developments (and any joint venture in which MAF Developments is a partner) in
an aggregate amount not to exceed $60,000,000 at any one time outstanding;


    (f)        indebtedness consisting of (i) unsecured Subordinated Debt and
(ii) junior subordinated debentures issued by the Borrower in connection with
trust preferred securities issued by one or more of the Borrower’s Wholly-owned
Subsidiaries qualifying as Tier 1 Capital under the Federal Reserve Capital
Requirements, and the Borrower’s performance guarantee of such Subsidiary’s
obligation to remit all payments made by the


34

--------------------------------------------------------------------------------

    (f)        Borrower to such Subsidiary in respect of the junior subordinated
debentures to the holder of the such Subsidiary’s trust preferred securities,
all on terms and conditions reasonably acceptable to the Lender;


    (g)        indebtedness of MAF Developments (or joint venture Subsidiary) as
purchaser under land purchase contracts entered into in the ordinary course of
its land development activities and any cost to complete liabilities related
thereto and amounts due to joint venture partners incurred in the ordinary
course of its land development activities;


    (h)        indebtedness of the Borrower or any Banking Subsidiary as
purchaser under land purchase contracts for branch sites for Banking
Subsidiaries entered into in the ordinary course of business;


    (i)        currently outstanding indebtedness of the Borrower and of its
Subsidiaries not otherwise permitted under this Section which is disclosed on
Schedule 7.7 attached hereto;


    (j)        unsecured indebtedness of the Borrower or any Subsidiary not
otherwise permitted under this Section in an aggregate amount not to exceed
$15,000,000 at any one time outstanding, except that, in the event the Revolving
Credit Commitment is terminated in whole either at the Revolving Credit
Termination Date or otherwise (except by virtue of an Event of Default), the
limitation on additional indebtedness imposed by this Section 7.11(j) shall be
increased to $60,000,000 in the aggregate at any one time outstanding; and


    (k)        performance or surety bonds for the benefit of the Borrower or
MAF Developments (or any joint venture in which MAF Developments is a partner)
in the ordinary course of land development activities.


    Section 7.8.        Liens. The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
stock or other equity interest of any kind in any Subsidiary, whether now or
hereafter owned, directly or indirectly, by the Borrower or any Subsidiary.

    Section 7.9.        Mergers and Consolidations. The Borrower shall not, nor
shall it permit any Banking Subsidiary or MAF Developments to, be a party to any
merger or consolidation in which the Borrower, the Banking Subsidiary or MAF
Developments is not the surviving entity unless, at or prior to the consummation
of any such event, the Obligations are paid in full and the Commitments are
terminated in full.

    Section 7.10.        Maintenance of Subsidiaries. The Borrower shall not
assign, sell or transfer, or permit any Banking Subsidiary or MAF Developments
to issue, assign, sell or transfer, any shares of capital stock of a Banking
Subsidiary or MAF Developments unless, at or prior to the consummation of any
such event, the Obligations are paid in full and the Commitments are terminated
in full; provided that the foregoing shall not operate to prevent the

35

--------------------------------------------------------------------------------

issuance, sale and transfer to any person of any shares of capital stock of a
Banking Subsidiary or MAF Developments solely for the purpose of qualifying, and
to the extent legally necessary to qualify, such person as a director of such
Banking Subsidiary or MAF Developments.

    Section 7.11.        Dividends and Certain Other Restricted Payments. The
Borrower shall not during any fiscal year (a) declare or pay any dividends on or
make any other distributions in respect of any class or series of its capital
stock (other than dividends payable solely in its capital stock) or (b) directly
or indirectly purchase, redeem or otherwise acquire or retire any of its capital
stock (collectively, “Restricted Payments”); provided, however, that the
Borrower may make any such Restricted Payment so long as no Default or Event of
Default then exists or would arise after giving effect thereto.

    Section 7.12.        ERISA. The Borrower shall, and shall cause each
Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed might result
in the imposition of a Lien against any of its Properties. The Borrower shall,
and shall cause each Subsidiary to, promptly notify the Lender of (a) the
occurrence of any material adverse reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by the
Borrower or any Subsidiary of any material liability, fine or penalty, or any
material increase in the contingent liability of the Borrower or any Subsidiary
with respect to any post-retirement Welfare Plan benefit.

    Section 7.13.        Compliance with Laws. The Borrower shall, and shall
cause each Subsidiary to, comply in all respects with the requirements of all
federal, state and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to their Properties or business operations,
non-compliance with which could reasonably be expected to have a Material
Adverse Effect or could result in a Lien upon any material portion of their
Property.

    Section 7.14.        Burdensome Contracts With Affiliates. The Borrower
shall not, nor shall it permit any Subsidiary to, enter into any material
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

    Section 7.15.        Change in the Nature of Business. The Borrower shall
not, and shall not permit any Subsidiary to, engage in any business or activity
if as a result the general nature of the business of the Borrower or any
Subsidiary would be changed in any material respect from the general nature of
the business engaged in by the Borrower or such Subsidiary on the date of this
Agreement.

    Section 7.16.        Subordinated Debt. The Borrower shall not, nor shall it
permit any Subsidiary to, amend or modify in any material respect any of the
terms and conditions relating to any Subordinated Debt or make any voluntary
prepayment thereof or effect any voluntary redemption thereof or make any
payment on account of any Subordinated Debt which in any such

36

--------------------------------------------------------------------------------

case is prohibited under the terms of any instrument or agreement subordinating
the same to the Obligations.

    Section 7.17.        Regulatory Capital Requirements.  (a)  Each Banking
Subsidiary shall at all times be at least “well capitalized” as defined in the
Federal Deposit Insurance Corporation Improvement Act of 1991 and any
regulations to be issued thereunder, as such statute or regulations may each be
amended or supplemented from time to time.

    (b)        The requirements described in subsection (a) above shall be
computed and determined in accordance with the rules and regulations as in
effect from time to time established by the rules and regulations as in effect
from time to time established by the appropriate governmental authority having
jurisdiction over the Borrower or such Banking Subsidiary. In addition to the
provisions set forth above, the Borrower shall, and shall cause each Banking
Subsidiary to, comply with any and all capital guidelines and requirements as in
effect from time to time established by the relevant governmental authority or
authorities having jurisdiction over the Borrower or any Banking Subsidiary.

    Section 7.18.        Financial Covenants. (a) Non-Performing Assets. The
Borrower shall, as of the last day of each fiscal quarter, maintain on a
consolidated basis with its Subsidiaries, and shall cause each Banking
Subsidiary to maintain as of such day on a consolidated basis with its
subsidiaries, a ratio (i) of Non-Performing Assets of the Borrower or such
Banking Subsidiary on a consolidated basis, as the case may be, to (ii) the sum
of (x) stockholders’ equity for the Borrower or core capital for such Banking
Subsidiary, as the case may be, plus (y) loan loss reserves established by the
Borrower or such Banking Subsidiary, as the case may be, on a consolidated basis
in accordance with regulatory accounting principles applicable to the Borrower
or such Banking Subsidiary, of not more than .20 to 1.0.

    (b)        Adjusted Net Worth. The Borrower shall, as of the last day of
each fiscal quarter of the Borrower, maintain Adjusted Net Worth of the Borrower
and its Subsidiaries determined on a consolidated basis in an amount not less
than $500,000,000.

    (c)        Adjusted Net Income. As of the last day of each fiscal year of
the Borrower, the Borrower shall have Adjusted Net Income for the year then
ended of not less than $85,000,000.

SECTION 8.     EVENTS OF DEFAULT AND REMEDIES.

    Section 8.1.        Events of Default. Any one or more of the following
shall constitute an “Event of Default” hereunder:

    (a)        default in the payment when due of all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation owing
under any Application, or default for a period of five (5) days in the payment
when due of any interest on any Loan or of any fee or other Obligation payable
by the Borrower hereunder or under any other Loan Document; or


37

--------------------------------------------------------------------------------

    (b)        default in the observance or performance of any covenant set
forth in Sections 7.5(i), 7.7, 7.8, 7.9, 7.10, 7.17, or 7.18 hereof; or


    (c)        default in the observance or performance of any provision of
Section 7.5 hereof (other than Section 7.5(i) referred to in Section 8.1(b)
above) which is not remedied within five (5) days after the occurrence thereof,
or default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within thirty (30) days after
written notice thereof is given to the Borrower by the Administrative Agent; or


    (d)        any representation or warranty made by the Borrower herein or in
any other Loan Document, or in any statement or certificate furnished by it
pursuant hereto or thereto, or in connection with any extension of credit made
hereunder, proves untrue in any material respect as of the date of the issuance
or making thereof; or


    (e)        default shall occur under any Indebtedness for Borrowed Money
aggregating more than $5,000,000 issued, assumed or guaranteed by the Borrower
or any Subsidiary, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by lapse of time, acceleration or otherwise); or


    (f)        any judgment or judgments, writ or writs, or warrant or warrants
of attachment, or any similar process or processes, the aggregate amount of
which (after reduction by the amount covered by insurance) exceeds $5,000,000,
shall be entered or filed against the Borrower or any Subsidiary or against any
of their Property and which remains unvacated, unbonded, unstayed or unsatisfied
for a period of forty-five (45) days; or


    (g)        the Borrower or any member of its Controlled Group shall fail to
pay when due an amount or amounts aggregating in excess of $500,000 which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $500,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
the Borrower or any member of its Controlled Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or


    (h)        dissolution or termination of the existence of the Borrower or
any Banking Subsidiary or MAF Developments; or


38

--------------------------------------------------------------------------------

    (i)        any conservator or receiver shall be appointed for the Borrower
or any Banking Subsidiary under applicable federal or state law applicable to
banks, thrifts, or their holding companies, or any Banking Subsidiary shall
suspend payment of any material portion of its obligations, or any Banking
Subsidiary shall cease to be a federally insured depositary institution, or a
cease and desist order shall be issued against the Borrower or any Banking
Subsidiary pursuant to applicable federal or state law applicable to banks,
thrifts, or their holding companies which has or is reasonably likely to have a
material adverse effect on the condition (financial or otherwise), Properties or
business prospects of such Persons, or the Borrower or any Banking Subsidiary
shall enter into any commitment to maintain the capital of an insured depository
institution in a required amount with any federal or state regulator or any such
regulator shall require the Borrower or any Banking Subsidiary to submit a
capital maintenance or restoration plan; or


    (j)        the Borrower, any Banking Subsidiary, or MAF Developments shall
(i) have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate action in furtherance of
any matter described in parts (i) through (v) above, or (vii) fail to contest in
good faith any appointment or proceeding described in Section 8.1(k) hereof; or


    (k)        a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower, any Banking Subsidiary, or MAF
Developments or any substantial part of any of their Property, or a proceeding
described in Section 8.1(j)(v) shall be instituted against the Borrower, any
Banking Subsidiary, or MAF Developments, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days.


    Section 8.2.        Non-Bankruptcy Defaults. When any Event of Default other
than those described in subsection (j) or (k) of Section 8.1 hereof has occurred
and is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower

39

--------------------------------------------------------------------------------

immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 8.1(c) or this Section 8.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

    Section 8.3.        Bankruptcy Defaults. When any Event of Default described
in subsections (j) or (k) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately pay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.

    Section 8.4.        Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.9(b), 1.13, or under Section 8.2
or 8.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.

    (b)        All amounts prepaid pursuant to subsection (a) above shall be
held by the Administrative Agent in one or more separate collateral accounts
(each such account, and the credit balances, properties, and any investments
from time to time held therein, and any substitutions for such account, any
certificate of deposit or other instrument evidencing any of the foregoing and
all proceeds of and earnings on any of the foregoing being collectively called
the “Collateral Account”) as security for, and for application by the
Administrative Agent (to the extent available) to, the reimbursement of any
payment under any Letter of Credit then or thereafter made by the Administrative
Agent, and to the payment of the unpaid balance of all other Obligations. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer. If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuer, the Administrative

40

--------------------------------------------------------------------------------

Agent or the Lenders; provided, however, that (i) if the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 1.9(b) hereof, at the request of the Borrower the Administrative
Agent shall release to the Borrower amounts held in the Collateral Account so
long as at the time of the release and after giving effect thereto no Default or
Event of Default exists, and (ii) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 8.2 or
8.3 hereof, so long as no Letters of Credit, Commitments, Loans or other
Obligations remain outstanding, at the request of the Borrower the
Administrative Agent shall release to the Borrower any remaining amounts held in
the Collateral Account.

    Section 8.5.        Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 8.1(c) hereof promptly upon being requested
to do so by any Lender and shall thereupon notify all the Lenders thereof.

SECTION 9.     CHANGE IN CIRCUMSTANCES.

    Section 9.1.        Change of Law. Notwithstanding any other provisions of
this Agreement or any other Loan Document, if at any time any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Lender to make or continue to maintain any Eurodollar Loans or to
perform its obligations as contemplated hereby, such Lender shall promptly give
notice thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

    Section 9.2.        Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

    (a)        the Administrative Agent determines that deposits in U.S. Dollars
(in the applicable amounts) are not being offered to it in the interbank
eurodollar market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or


    (b)        the Required Lenders advise the Administrative Agent that (i)
LIBOR as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Eurodollar Loans for such
Interest Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,


41

--------------------------------------------------------------------------------

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

    Section 9.3.        Increased Cost and Reduced Return. (a) If, on or after
the date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:

    (i)        shall subject any Lender (or its Lending Office) to any tax, duty
or other charge with respect to its Eurodollar Loans, its Notes, its Letter(s)
of Credit, or its participation in any thereof, any Reimbursement Obligations
owed to it or its obligation to make Eurodollar Loans, issue a Letter of Credit,
or to participate therein, or shall change the basis of taxation of payments to
any Lender (or its Lending Office) of the principal of or interest on its
Eurodollar Loans, Letter(s) of Credit, or participations therein or any other
amounts due under this Agreement or any other Loan Document in respect of its
Eurodollar Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the rate of tax on the overall net income of such Lender or its
Lending Office imposed by the jurisdiction in which such Lender’s principal
executive office or Lending Office is located); or


    (ii)        shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
shall impose on any Lender (or its Lending Office) or on the interbank market
any other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;


and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

42

--------------------------------------------------------------------------------

    (b)        If, after the date hereof, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

    (c)        A certificate of a Lender claiming compensation under this
Section 9.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined. In determining such
amount, such Lender may use any reasonable averaging and attribution methods.

    Section 9.4.        Lending Offices. Each Lender may, at its option, elect
to make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.

    Section 9.5.        Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

SECTION 10.     THE ADMINISTRATIVE AGENT.

    Section 10.1.        Appointment and Authorization of Administrative Agent.
Each Lender hereby appoints Harris N.A. as the Administrative Agent under the
Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

43

--------------------------------------------------------------------------------

    Section 10.2.        Administrative Agent and its Affiliates. The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents. The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender. References in
Section 1 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.

    Section 10.3.        Action by Administrative Agent. If the Administrative
Agent receives from the Borrower a written notice of an Event of Default
pursuant to Section 7.5 hereof, the Administrative Agent shall promptly give
each of the Lenders written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 8.2 and
8.5. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of applicable law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

    Section 10.4.        Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

    Section 10.5.        Liability of Administrative Agent; Credit Decision.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
with the Loan Documents: (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any

44

--------------------------------------------------------------------------------

statement, warranty or representation made in connection with this Agreement,
any other Loan Document or any Credit Event; (ii) the performance or observance
of any of the covenants or agreements of the Borrower or any Subsidiary
contained herein or in any other Loan Document; (iii) the satisfaction of any
condition specified in Section 7 hereof, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness,
genuineness, enforceability, perfection, value, worth or collectibles hereof or
of any other Loan Document or of any other documents or writing furnished in
connection with any Loan Document or of any collateral; and the Administrative
Agent makes no representation of any kind or character with respect to any such
matter mentioned in this sentence. The Administrative Agent may execute any of
its duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care. The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties. In particular and
without limiting any of the foregoing, the Administrative Agent shall have no
responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents. The
Administrative Agent may treat the payee of any Obligation as the holder thereof
until written notice of transfer shall have been filed with the Administrative
Agent signed by such payee in form satisfactory to the Administrative Agent.
Each Lender acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender, and based upon such information,
investigations and inquiries as it deems appropriate, made its own credit
analysis and decision to extend credit to the Borrower in the manner set forth
in the Loan Documents. It shall be the responsibility of each Lender to keep
itself informed as to the creditworthiness of the Borrower and its Subsidiaries,
and the Administrative Agent shall have no liability to any Lender with respect
thereto.

    Section 10.6.        Indemnity. The Lenders shall ratably, in accordance
with their respective Percentages, indemnify and hold the Administrative Agent,
and its directors, officers, employees, agents, and representatives harmless
from and against any liabilities, losses, costs or expenses suffered or incurred
by it under any Loan Document or in connection with the transactions
contemplated thereby, regardless of when asserted or arising, except to the
extent they are promptly reimbursed for the same by the Borrower and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified. The
obligations of the Lenders under this Section shall survive termination of this
Agreement. The Administrative Agent shall be entitled to offset amounts received
for the account of a Lender under this Agreement against unpaid amounts due from
such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

    Section 10.7.        Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower (and, so long as no Event
of Default exists, the effective date of any such resignation shall be no sooner
than thirty (30) days after giving such notice unless otherwise agreed to by the
Borrower). Upon any such resignation of the Administrative Agent, the

45

--------------------------------------------------------------------------------

Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 10
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrower shall be directed to make all payments due
each Lender hereunder directly to such Lender.

    Section 10.8.        L/C Issuer. The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith. The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 10 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 10, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.

    Section 10.9.        Designation of Additional Agents. The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “book runners,”
“lead arrangers,” “arrangers” or other designations for purposes hereto, but
such designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

SECTION 11.     MISCELLANEOUS.

    Section 11.1.        Withholding Taxes. (a) Payments Free of Withholding.
Except as otherwise required by law and subject to Section 11.1(b) hereof, each
payment by the Borrower under this Agreement or the other Loan Documents shall
be made without withholding for or on account of any present or future taxes
(other than overall net income taxes on the recipient) imposed by or within the
jurisdiction in which the Borrower is domiciled, any jurisdiction from which the
Borrower makes any payment, or (in each case) any political subdivision or
taxing authority thereof or therein. If any such withholding is so required, the
Borrower shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties

46

--------------------------------------------------------------------------------

attach thereto or interest accrues thereon, and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Lender and the Administrative Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount which that Lender
or the Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrower shall
reimburse the Administrative Agent or such Lender for that payment on demand in
the currency in which such payment was made. If the Borrower pays any such
taxes, penalties or interest, it shall deliver official tax receipts evidencing
that payment or certified copies thereof to the Lender or Administrative Agent
on whose account such withholding was made (with a copy to the Administrative
Agent if not the recipient of the original) on or before the thirtieth day after
payment.

    (b)        U.S. Withholding Tax Exemptions. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date the
initial Credit Event is made hereunder or, if later, the date such financial
institution becomes a Lender hereunder, two duly completed and signed copies of
(i) either Form W-8 BEN (relating to such Lender and entitling it to a complete
exemption from withholding under the Code on all amounts to be received by such
Lender, including fees, pursuant to the Loan Documents and the Obligations) or
Form W-8 ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code). Thereafter and from time to time, each Lender shall submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or the other of such Forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) and
such other certificates as may be (i) requested by the Borrower in a written
notice, directly or through the Administrative Agent, to such Lender and
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents or
the Obligations. Upon the request of the Borrower or the Administrative Agent,
each Lender that is a United States person (as such term is defined in Section
7701(a)(30) of the Code) shall submit to the Borrower and the Administrative
Agent a certificate to the effect that it is such a United States person.

    (c)        Inability of Lender to Submit Forms. If any Lender determines, as
a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (b) of this Section 11.1 or
that such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such

47

--------------------------------------------------------------------------------

Lender shall promptly notify the Borrower and Administrative Agent of such fact
and the Lender shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.

    Section 11.2.        No Waiver, Cumulative Remedies. No delay or failure on
the part of the Administrative Agent or any Lender or on the part of the holder
or holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

    Section 11.3.        Non-Business Days. If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable. In the case of any payment of principal falling due on
a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

    Section 11.4.        Documentary Taxes. The Borrower agrees to pay on demand
any documentary, stamp or similar taxes payable in respect of this Agreement or
any other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

    Section 11.5.        Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

    Section 11.6.        Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 1.12, 9.3, and 11.15 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.

    Section 11.7.        Sharing of Set-Off. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to

48

--------------------------------------------------------------------------------

share such excess payment ratably with all the other Lenders; provided, however,
that if any such purchase is made by any Lender, and if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. For purposes of this Section, amounts owed to or recovered by
the L/C Issuer in connection with Reimbursement Obligations in which Lenders
have been required to fund their participation shall be treated as amounts owed
to or recovered by the L/C Issuer as a Lender hereunder.

    Section 11.8.        Notices. Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth below, or such
other address or telecopier number as such party may hereafter specify by notice
to the Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower or the Administrative Agent shall be
addressed to its respective address or telecopier number set forth below:

to the Borrower:
MAF Bancorp, Inc.
55th Street and Holmes Avenue
Clarendon Hills, Illinois 60514
Attention: Mr. Jerry Weberling
Telephone: (630) 887-5999
Telecopy: (630) 325-0407



to the Administrative Agent:
Harris N.A.
11 West Monroe Street
Chicago, Illionois 60603
Attention: Micheal Cameli
Telephone: (312) 765-8382
Telecopy: (312) 461-2396



  with a copy of all written notices of default also to:


to the Borrower:
MAF Bancorp, Inc.
55th Street and Holmes Avenue
Clarendon Hills, Illinois 60514
Attention: Jennifer R. Evans, General Counsel Telephone: (630) 986-6436
Telecopy: (630) 649-7172



Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant

49

--------------------------------------------------------------------------------

Administrative Questionnaire; provided that any notice given pursuant to Section
1 hereof shall be effective only upon receipt.

    Section 11.9.        Counterparts. This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

    Section 11.10.        Successors and Assigns. This Agreement shall be
binding upon the Borrower and its successors and assigns, and shall inure to the
benefit of the Administrative Agent and each of the Lenders and the benefit of
their respective successors and assigns, including any subsequent holder of any
of the Obligations. The Borrower may not assign any of its rights or obligations
under any Loan Document without the written consent of all of the Lenders.

    Section 11.11.        Participants. Each Lender shall have the right at its
own cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons; provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided, further
that no such participant shall have any rights under this Agreement except as
provided in this Section, and the Administrative Agent shall have no obligation
or responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.12 and Section 9.3 hereof.
The Borrower authorizes each Lender to disclose to any participant or
prospective participant under this Section any financial or other information
pertaining to the Borrower or any Subsidiary provided such participant or
prospective participant agrees in writing to be bound by Section 11.25 hereof to
the same extent as if it were a Lender hereunder.

    Section 11.12.        Assignments. (a) Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

    (i)        Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in
subsection (a)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans and participation interest in L/C
Obligations outstanding thereunder) or, if the applicable Commitment is not then
in effect, the principal outstanding

50

--------------------------------------------------------------------------------

balance of the Loans and participation interest in L/C Obligations of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Effective Date” is specified in the Assignment and
Acceptance, as of the Effective Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit, or $5,000,000, in the
case of any assignment in respect of any Term Loans, unless otherwise consented
to by the Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the Borrower as provided in Section 11.12(a)(iii) below (each
such consent not to be unreasonably withheld or delayed);

    (ii)        Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.

    (iii)        Required Consents. No consent shall be required for any
assignment except as follows:

    (a)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;


    (b)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (A) any assignment in an amount less than the minimum required amount set
forth in Section 11.12(a)(i)(B) above and (B) (i) the Revolving Credit if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (ii) the Term Loans to a Person who is not a Lender, an Affiliate
of a Lender or an Approved Fund; and


    (c)        the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).


    (iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

    (v)        No Assignment to Borrower or Parent. No such assignment shall be
made to the Borrower or any of its Affiliates or Subsidiaries.

51

--------------------------------------------------------------------------------

    (vi)        No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 11.6 and 11.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.11 hereof.

    (b)        Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois, a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

    (c)        Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

    Section 11.13.        Amendments. Any provision of this Agreement or the
other Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the
L/C Issuer are affected thereby, the Administrative Agent or such L/C Issuer, as
applicable; provided that:

    (i)        no amendment or waiver pursuant to this Section 11.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce


52

--------------------------------------------------------------------------------

the amount of or postpone the date for any scheduled payment of any principal of
or interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder; and


    (ii)        no amendment or waiver pursuant to this Section 11.13 shall,
unless signed by each Lender, extend the Revolving Credit Termination Date,
change the definition of Required Lenders, change the provisions of this Section
11.13, or affect the number of Lenders required to take any action hereunder or
under any other Loan Document.


    Section 11.14.        Headings. Section headings used in this Agreement are
for reference only and shall not affect the construction of this Agreement.

    Section 11.15.        Costs and Expenses; Indemnification. The Borrower
agrees to pay all costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated.
Notwithstanding anything in the foregoing to the contrary, the Borrower shall
not be liable, without its consent, for more than $10,000 of the legal fees of
Chapman and Cutler LLP, counsel to the Administrative Agent, in connection with
the preparation, negotiation, and execution of this Agreement and the other Loan
Documents to be delivered on or prior to the Closing Date. The Borrower agrees
to pay to the Administrative Agent and each Lender, and any other holder of any
Loan outstanding hereunder, all costs and expenses reasonably incurred or paid
by the Administrative Agent and such Lender or any such holder, including
reasonable attorneys’ fees and disbursements and court costs, in connection with
any Default or Event of Default hereunder or in connection with the enforcement
of any of the Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower as a debtor thereunder). The Borrower further agrees to indemnify
the Administrative Agent, each Lender, any security trustee therefor, and their
respective directors, officers, employees, agents, financial advisors, and
consultants (each such Person being called an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee and all reasonable expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit, other than
those which arise from the gross negligence or willful misconduct of the party
claiming indemnification. The Borrower, upon demand by the Administrative Agent
or a Lender at any time, shall reimburse the Administrative Agent or such Lender
for any legal or other expenses (including, without limitation, all reasonable
fees and disbursements of counsel for any such Indemnitee) incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful

53

--------------------------------------------------------------------------------

misconduct of the party to be indemnified. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, or any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any Loan
or Letter of Credit or the use of the proceeds thereof. The obligations of the
Borrower under this Section shall survive the termination of this Agreement.

    Section 11.16.        Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Lender and each subsequent
holder of any Obligation is hereby authorized by the Borrower at any time or
from time to time, without notice to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) and any
other indebtedness at any time held or owing by that Lender or that subsequent
holder to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the Obligations of the Borrower to that
Lender or that subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans and other amounts due hereunder shall have become
due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

    Section 11.17.        Entire Agreement. The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.

    Section 11.18.        Governing Law. This Agreement and the other Loan
Documents (except as otherwise specified therein), and the rights and duties of
the parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois without regarding to principles of
conflicts of law.

    Section 11.19.        Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

54

--------------------------------------------------------------------------------

    Section 11.20.        Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

    Section 11.21.        Construction. The parties acknowledge and agree that
the Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries. NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY OTHER LOAN DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE OTHER LOAN DOCUMENTS.

    Section 11.22.        Lender’s Obligations Several. The obligations of the
Lenders hereunder are several and not joint. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders a partnership, association, joint venture or other entity.

    Section 11.23.        Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the

55

--------------------------------------------------------------------------------

transactions contemplated hereby or thereby. The Borrower irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. THE BORROWER, THE ADMINISTRATIVE AGENT, AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

    Section 11.24.        USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

        Section 11.25. Confidentiality. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis from a source other than the Borrower
or any Subsidiary or any of their directors, officers, employees or agents,
including accountants, legal counsel and other advisors, or (i) to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (i). For purposes
of this Section, “Information” means all information received from the Borrower
or any of the Subsidiaries or from any other Person on behalf of the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries or from any other
Person on behalf of the Borrower or any of the Subsidiaries. If any Person seeks
to compel the Administrative Agent or a Lender to disclose any such nonpublic
Information under compulsion of law, the

56

--------------------------------------------------------------------------------

Administrative Agent or such Lender, as applicable, shall in good faith endeavor
to notify the Borrower thereof so that the Borrower may have an opportunity to
seek a protection order or other remedy.

[SIGNATURE PAGES TO FOLLOW]

57

--------------------------------------------------------------------------------

        This Credit Agreement is entered into between us for the uses and
purposes hereinabove set forth as of the date first above written.

“BORROWER”

        MAF BANCORP, INC.

By

Name__________________________________________________
Title_________________________________________________

S-1

--------------------------------------------------------------------------------

“LENDERS”

        HARRIS N.A., in its individual capacity as a Lender, as L/C Issuer, and
as Administrative Agent

By

Name__________________________________________________
Title_________________________________________________

S-2

--------------------------------------------------------------------------------

        JPMORGAN CHASE BANK, N.A.

By

Name__________________________________________________
Title_________________________________________________

S-3

--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

By

Name__________________________________________________
Title_________________________________________________

S-4

--------------------------------------------------------------------------------


EXHIBIT A


NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender][Address]

Attention:

        Reference is made to the Credit Agreement, dated as of July 17, 2006,
among MAF Bancorp, Inc., the Lenders party thereto, and Harris N.A., as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”). Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement. [The Borrower
has failed to pay its Reimbursement Obligation in the amount of $____________.
Your Revolver Percentage of the unpaid Reimbursement Obligation is
$____________] or [________________________ has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$_______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]

        Very truly yours,

Harris N.A., as L/C Issuer

By

Name__________________________________________________
Title_________________________________________________

--------------------------------------------------------------------------------


EXHIBIT B


NOTICE OF BORROWING

Date:  __________, ____

To: Harris N.A. as Administrative Agent for the Lenders party to the Credit
Agreement dated as of July 17, 2006 (as extended, renewed, amended or restated
from time to time, the "Credit Agreement"), among MAF Bancorp, Inc., certain
Lenders which are signatories thereto, and Harris N.A., as Administrative Agent

Ladies and Gentlemen:

        The undersigned, MAF Bancorp, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the Borrowing specified below:

    1.        The Business Day of the proposed Borrowing is ___________, ____.

    2.        The aggregate amount of the proposed Borrowing is $______________.

    3.        The Borrowing is being advanced under the [Revolving] [Term]
Credit.

    4.        The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.

    [5.        The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be ____________ months.]


        The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the proposed Borrowing,
before and after giving effect thereto and to the application of the proceeds
therefrom:

    (a)        the representations and warranties of the Borrower contained in
Section 5 of the Credit Agreement are true and correct in all material respects
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); and


    (b)        no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.


        MAF BANCORP, INC.

By

Name__________________________________________________
Title_________________________________________________

--------------------------------------------------------------------------------


EXHIBIT C


NOTICE OF CONTINUATION/CONVERSION

Date: ____________, ____

To: Harris N.A., as Administrative Agent for the Lenders party to the Credit
Agreement dated as of July 17, 2006 (as extended, renewed, amended or restated
from time to time, the "Credit Agreement"), among MAF Bancorp, Inc., certain
Lenders which are signatories thereto, and Harris N.A., as Administrative Agent

Ladies and Gentlemen:

        The undersigned, MAF Bancorp, Inc. (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

    1.        The conversion/continuation Date is __________, ____.

    2.        The aggregate amount of the [Revolving] [Term] Loans to be
[converted] [continued] is $______________.

    3.        The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.


    4.        [If applicable:] The duration of the Interest Period for the
[Revolving] [Term] Loans included in the [conversion] [continuation] shall be
_________ months.


        The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the proposed conversion/continuation
date, before and after giving effect thereto and to the application of the
proceeds therefrom:

    (a)        the representations and warranties of the Borrower contained in
Section 5 of the Credit Agreement are true and correct in all material respects
as though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct as of such date); provided, however, that this condition shall not apply
to the conversion of an outstanding Eurodollar Loan to a Base Rate Loan; and


    (b)        no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].


        MAF BANCORP, INC.

By

Name__________________________________________________
Title_________________________________________________

--------------------------------------------------------------------------------


EXHIBIT D-1


TERM NOTE

U.S. $_______________ ____________, _______

        FOR VALUE RECEIVED, the undersigned, MAF BANCORP, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
_________________________ (the “Lender”) at the principal office of Harris N.A.,
as Administrative Agent, in Chicago, Illinois, in immediately available funds,
the principal sum of ___________________ Dollars ($__________) or, if less, the
aggregate unpaid principal amount of all Term Loans made or maintained by the
Lender to the Borrower pursuant to the Credit Agreement, in installments in the
amounts called for by Section 1.8(a) of the Credit Agreement, commencing on
December 31, 2006, together with interest on the principal amount of such Term
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.

        This Note is one of the Term A Notes referred to in the Credit Agreement
dated as of July 17, 2006, among the Borrower, the Lenders party thereto, and
Harris N.A., as Administrative Agent for the Lenders (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois without regard to principles of conflicts
of law.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

        The Borrower hereby waives presentment for payment and demand.

        MAF BANCORP, INC.

By

Name__________________________________________________
Title_________________________________________________

--------------------------------------------------------------------------------


EXHIBIT D-2


REVOLVING NOTE

U.S. $_______________ ____________, ______

        FOR VALUE RECEIVED, the undersigned, MAF Bancorp, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
____________________ (the “Lender”) on the Revolving Credit Termination Date of
the hereinafter defined Credit Agreement, at the principal office of
Harris N.A., as Administrative Agent, in Chicago, Illinois, in immediately
available funds, the principal sum of ___________________ Dollars ($__________)
or, if less, the aggregate unpaid principal amount of all Revolving Loans made
by the Lender to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Revolving Loan from time to time
outstanding hereunder at the rates, and payable in the manner and on the dates,
specified in the Credit Agreement.

        This Note is one of the Revolving Notes referred to in the Credit
Agreement dated as of July 17, 2006, among the Borrower, the Lenders party
thereto, and Harris N.A. , as Administrative Agent for the Lenders (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof. All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois without regard to principles of
conflicts of law.

        Voluntary prepayments may be made hereon, certain prepayments are
required to be made hereon, and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.

        The Borrower hereby waives presentment for payment and demand.

        MAF BANCORP, INC.

By

Name__________________________________________________
Title_________________________________________________

--------------------------------------------------------------------------------


EXHIBIT E


MAF BANCORP, INC.


COMPLIANCE CERTIFICATE

To: Harris N.A., as Administrative Agent under, and the Lenders party to, the
Credit Agreement described below

        This Compliance Certificate is furnished to the Administrative Agent and
the Lenders pursuant to that certain Credit Agreement dated as of July 17, 2006,
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

    1.        I am the duly elected ____________ of MAF Bancorp, Inc.;

    2.        In my corporate capacity, I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

    3.        The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

    4.        The financial statements required by Section 7.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

    5.        The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ______ day of
__________________ 20___.

        MAF BANCORP, INC.

By

Name__________________________________________________
Title_________________________________________________

--------------------------------------------------------------------------------


SCHEDULE I


TO COMPLIANCE CERTIFICATE


MAF BANCORP, INC.


COMPLIANCE CALCULATIONS


FOR CREDIT AGREEMENT DATED AS OF JULY 17, 2006

CALCULATIONS AS OF _____________, _______

A.  

Ratio of Non-Performing Assets to Stockholders’ Equity/Core Capital and Loan
Loss Reserves (Section 7.18(a))


  1.

Non-Performing Assets for Company


a.         Loans more than 90 days past due $_________________


b.         Loans placed on non-accrual basis $_________________


c.         Loans restructured $_________________


d.         Assets acquired by repossession or foreclosure $_________________


        Sum of Lines 1a - 1d $_________________


  2.

Stockholders’ equity and loan loss reserves


a.         Stickholders' equity of Company $_________________


b.         Loan loss reserves of Company $_________________


        Sum of Lines 2a to Line 2b $_________________


  3.

Ratio of Line 1 to Line 2 ________:_________


  4.

Non-Performing Assets for each Banking Subsidiary


a.         Loans more than 90 days past due $_________________


b.         Laons placed on non-accrual basis $_________________


c.         Loans reconstructed $_________________


d.         Assets acquired by repossession or foreclosure $_________________


        Sum of Lines 4a to Line 4d $_________________


  5.

Core Capial and loan loss reserves


a.         Core capital of Banking Subsidiary $_________________


b.         Loan loss reserves of Banking Subsidiary $_________________


        Sum of Lines 5a to Line 5b $_________________


  6.

Ration of Line 4 to 5 ________:_________


  7.

Line 4 and Line 6 rations each must be not more than .20:1.0


  8.

Company is in compliance?
(Circle Yes or No)       Yes/No


  B.

Adjusted Net Worth (Section 7.18(b))


1.         Total Stockholders' equity of the Company
(determined without regard to FASB 115 adjustments) $_________________


2.         Sum of


(i)        investments in, and loans and advances to
MAF Developments $_________________


(ii)        goodwill relating to, and other intangible
assets of, Mid America $_________________


        $_________________


3.         Line 1 minus Line 2 $_________________


4.         Line 3 must be greater than or equal to $ 500,000,000


  5..

Company is in compliance?
(Circle Yes or No)       Yes/No


  C.

Adjusted Net Worth (Section 7.18(c))


1.         Net income of the Company, before
extraordinary items $_________________


2.         Line 1 must be greater than or equal to $ 85,000,000


  3.

Company is in compliance?
(Circle Yes or No)       Yes/No


--------------------------------------------------------------------------------


EXHIBITF


ASSIGNMENT AND ACCEPTANCE

Dated _____________, _______

        Reference is made to the Credit Agreement dated as of July 17, 2006 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among MAF Bancorp, Inc., the Lenders party thereto, and
Harris N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

        ______________________________________________________ (the “Assignor”)
and _________________________ (the “Assignee”) agree as follows:

    1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and specific
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, such percentage interest in the
Assignor’s Commitments as in effect on the Effective Date and the Loans, if any,
owing to the Assignor on the Effective Date and the Assignor’s Revolver
Percentage of any outstanding L/C Obligations.


    2.        The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.


    3.        The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 7.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (v) specifies as
its lending office (and address for notices) the offices set forth on its
Administrative Questionnaire.


    4.        As consideration for the assignment and sale contemplated in
Annex I hereof, the Assignee shall pay to the Assignor on the Effective Date in
Federal funds the amount agreed upon between them. It is understood that
commitment and/or letter of credit fees accrued to the Effective Date with
respect to the interest assigned hereby are for the account of the Assignor and
such fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.


    5.        The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.


    6.        Upon such acceptance and recording, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.


    7.        Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.


    8.        This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of Illinois.


[ASSIGNOR LENDER]

By

Name__________________________________________________
Title_________________________________________________ [ASSIGNEE LENDER]

By

Name__________________________________________________
Title_________________________________________________

Accepted and consented this____
day of _____________

MAF BANCORP, INC.

   By_________________________________________________Name__________________________________________Title_________________________________________

   Accepted and consented to by the Administrative Agent andL/C Issuer
this ___ day of _______

HARRIS N.A., as Administrative Agent and L/C Issuer

   By_________________________________________________Name__________________________________________Title_________________________________________

--------------------------------------------------------------------------------


ANNEX I


TO ASSIGNMENT AND ACCEPTANCE

        The Assignee hereby purchases and assumes from the Assignor the
following interest in and to all of the Assignor’s rights and obligations under
the Credit Agreement as of the Effective Date.

FACILITY ASSIGNED     AGGREGATE COMMITMENT/LOANS FOR ALL LENDERS     AMOUNT OF
COMMITMENT/LOANS ASSIGNED     PERCENTAGE ASSIGNED OF COMMITMENT/LOANS          
      Revolving Credit   $____________   $____________   _____%   Term Loan  
$____________   $____________   _____%  

--------------------------------------------------------------------------------


SCHEDULE 1


COMMITMENTS

NAME OF LENDER TERM LOAN COMMITMENT REVOLVING CREDIT COMMITMENT HARRIS N.A     $
72,000,000   $ 31,000,000   JPMorgan Chase Bank, N.A   $ 41,500,000   $
14,500,000   LaSalle Bank National Association   $ 41,500,000   $ 14,500,000  
TOTAL   $ 155,000,000   $ 60,000,000  

--------------------------------------------------------------------------------


SCHEDULE 5.2


SIGNIFICANT SUBSIDIARIES

NAME JURISDICTION OF INCORPORATION PERCENTAGE OWNERSHIP Mid America Bank, fsb  
  United States     100% MAF Developments, Inc.   Illinois   100%

--------------------------------------------------------------------------------


SCHEDULE 7.7

    1.        LaSalle Bank has issued a $250,000 letter of credit on behalf of
Mid America Re, Inc. for the benefit of the State of Vermont relating to the
state’s capital requirements for captive mortgage reinsurance companies.

    2.        Mid America Investment Services, Inc. (“MAIS”) has recorded on its
books as of November 30, 2005, an amount of $6,075,925 classified as A/P-Other.
This relates to a property MAIS sold in 2000 (which had previously been REO of
the Bank and had been contributed to MAIS), under an agreement in which the
buyer assumed an industrial revenue bond obligation in the amount of $6,000,000.
Mid America has issued a letter of credit guaranteeing the repayment of the IRB
obligation and this letter of credit remains outstanding. Because Mid America
provided an additional loan to the buyers for tenant improvements and remains
contingently liable relative to the IRB obligation (pursuant to the letter of
credit), for GAAP purposes, MAIS could not record this transaction as a sale.
MAIS was required to keep the liability (including the deferred profit on the
sale of approximately $83,000) on its books as well as the asset relating to the
property of $6,000,000 (recorded as A/R-Other).

--------------------------------------------------------------------------------